DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Claims 1 - 8, 11 - 15, and 18 - 21 remain pending in the present application. Claims 11 - 15 and 18 - 20 remain withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camras (US 2017/0087016 A1).

Regarding claim 1, Camras discloses an ocular shunt comprising a main section having an inflow end portion and an outflow end portion, and a wall defining a lumen (Figs. 3 and 13B show inflow end 44 and 46, and outflow end comprising elements 110, 120, and 150; Paragraph 40), a removable portion coupled to the outflow end portion to block flow through the lumen when present to provide a first nonzero flow rate, (Elements 39 and 40; Paragraphs 34, 37 and 42), the removable portion providing a burstable seal across the outflow end portion and being configured to rupture and reposition the removable portion to a location separated from the shunt (the flow control device 39 and flow control filter 40 are both removable; Paragraphs 35 - 36 and 41) wherein rupture of the removable portion permits fluid to flow through the lumen from the anterior chamber into the inflow end portion at a second flow rate greater than the first nonzero flow rate such that , when positioned in the eye, fluid is released through the outflow end portion at a location having a lower pressure than the anterior chamber (removal of the flow control device 39 or filter 40 would inherently increase the flow rate from a first nonzero flow rate as both elements 30 and 40 restrict flow).
Camras does not explicitly state the burstable seal being configured to rupture upon application of a compressive force against the shunt. However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (i.e. intended use 

Regarding claim 2, Camras discloses the invention as claimed. Camras further discloses the removable portion comprising a disk-shaped membrane coupled to the outflow end portion (removable portion comprises flow regulator 39 and filters 40 are coupled to outflow end portion 100, and both of which are described as membranes in paragraphs 37 and 47, said membranes being disk shaped by nature of being disposed in a cylindrical lumen).

Regarding claim 4, Camras discloses the invention as claimed. Camras further discloses the membrane positioned within lumen (removable portion 168 comprises disk-shaped membrane portion, i.e. the thin section which fills lumen 146).

Regarding claim 21, Camras discloses an ocular shunt for the treatment of glaucoma by draining the anterior chamber of the eye, the shunt comprising a main section and a blocking portion that is displaceably coupled (Figs. 3 and 13B show inflow end 44 and 46, and outflow 
Camras does not explicitly state the blocking portion is separated from the main section upon application of compressive force against the shunt. However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (i.e. intended use configuration), because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, Camras teaches a highly analogous device in terms of the structure of the shunt and removable portion. Further, Camras teaches the shunt and removable portion is made of the same material as Applicant (Paragraphs 37 and 46 - 47 indicate silicone and other polymers also cited in Paragraph 160 of Applicant’s specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Camras in view of Gelvin.

	Regarding claim 5, Camras substantially discloses the invention as claimed. Camras does not explicitly teach the removable portion having a bulbous shape that overlaps an outer surface of the shunt adjacent to the outflow end portion.
	In the same field of endeavor, Gelvin teaches an ocular shunt comprising a main section having an inflow end portion and an outflow end portion, and a wall defining a lumen (Figs. 3 and 4, elements 142, 144, and 146; Paragraph 24), a removable portion coupled to the outflow end portion to block flow through the lumen when present to provide a first flow rate, (Fig. 5F, element 172; Paragraphs 7 and 32). Gelvin also teaches numerous other shapes for a removable portion (Figs. 5A and 5E).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removable portion of Camras (either 
	Further, it would have been an obvious matter of design choice to make the different portions of the removable portion of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	
	Regarding claim 6, the combination of Camras and Gelvin substantially discloses the invention as claimed. In an alternate embodiment, Gelvin teaches an alternate shape for the removable portion in which the removable portion comprises an outer cross-sectional profile greater than the outer diameter of the shunt (Fig. 5e, element 170).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removable portion of Camras (either element 40 or 39) to have an outer cross-sectional profile greater than the outer diameter of the shunt as taught by Gelvin. Doing so would predictably allow for analogous coverage and flow restriction of the outflow end port, and would be beneficial in allowing a user easier access to remove said removable portion (suggested in Paragraph 33 of Gelvin).
	Further, it would have been an obvious matter of design choice to make the different portions of the removable portion of whatever form or shape was desired or expedient. A In re Dailey et al., 149 USPQ 47.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Camras as applied to claim 2 above, and further in view of Venkatraman et al. (US 2013/0211314 A1), hereinafter Venkatraman.

Regarding claim 3, Camras substantially discloses the invention as claimed. It does not explicitly teach the main section comprising a first thickness and the membrane comprising a second thickness the first thickness being greater than the second thickness, though Camras does describe the flow control device 39 as being thin (Paragraph 37).
In the same field of endeavor, Venkatraman teaches a valve for removing fluid from the eye (Abstract) comprising a flow channel (Fig. 1, element 105) and a valve (element 110). Venkatraman further teaches a main section having a thickness of 0.5 mm to 0.5 mm (Paragraph 42) while the membrane has a thickness of 100 µm (Paragraph 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified invention of Camras to comprise a main section having a first thickness and the removable membrane comprising a second thickness, the first thickness being greater than the second thickness. Doing so would predictably allow for flow through the main section, and said flow to be inhibited by the membrane. Further, it would be obvious to modify the thickness of the main section to have sufficient flow rate, as Venkatraman teaches the thickness of the flow channel (i.e. main section) controls flow rate. 

Response to Arguments
Applicant’s arguments, see pages 5 - 9 of Applicant’s Remarks, filed 3/8/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Camras with Gelvin and Venkatraman maintained as teaching references.
Applicant argues Gelvin teaches one purpose of the seal is to keep liquid in the implant during storage (Paragraph 31). Thus, Gelvin does not teach having a first nonzero flowrate as now claimed. However, as indicated in the above rejection of claim 1, this limitation is found in Camras.
Further, Applicant argues for the above reason that Gelvin would not be combinable with the teachings of Kahook to provide openings in the seal as taught by Kahook. This argument is moot as Gelvin is no longer the primary reference upon which claim 1 is rejected. However, Kahook does still appear to be a relevant reference in that it appears to have all the structure of claim 1, and comprises a seal made of the same material as Applicant, and thus said cap may inherently be removable, providing a first flowrate through the openings shown in Figs. 4F and 4G, and a second flow rate when the cap is removed.
Applicant’s arguments with respect to independent claim 21 and dependent claims 2 - 6 being allowable for at least the same reasons as independent claim 1 have been considered, but are moot as the rejection of claim 1 still stands.
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kahook (US 10,828,196 B2) teaches a device with a similar cap structure which would provide a first nonzero flow rate and a second, greater flowrate (Figs. 4F - 4H).
Brown (US 2007/0156079 A1) teaches a device with a similar flow restriction portion (Figs. 1C - 1F)

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781